Citation Nr: 0202002	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  97-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979.

Service connection was denied for low back strain in a 
November 1982 rating decision.  The appellant was informed of 
this decision, and did not appeal.  He sought to reopen his 
claim in February 1989, but was informed by the RO that he 
had not submitted new and material evidence sufficient to 
reopen his claim.  The appellant appealed this decision to 
the Board of Veterans' Appeals (Board).  In an October 1990 
decision, the Board held that new and material evidence 
sufficient to reopen the claim of service connection for low 
back strain had not been submitted.  The appellant did not 
appeal this decision.

This matter is before the Board on appeal from a May 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which found that the 
appellant had not submitted new and material evidence 
sufficient to reopen his claim.  Following this decision by 
the RO, the case was again before the Board in February 1999, 
when it was remanded to obtain outstanding records.  This 
development has now been completed.

The veteran testified at a hearing before RO personnel in 
July 1997 and at a videoconference hearing before the 
undersigned Member of the Board in December 1998.  
Transcripts of the hearing testimony are of record.

As set forth in the decision below, the Board is reopening 
the claim set forth on the title page.  However, the Board is 
undertaking additional development with regard to the issue 
of entitlement to service connection for a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing this issue.
FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the Board in October 1990.  The appellant was provided timely 
notice of that decision, but did not file a timely appeal; 
therefore, the Board's decision became final.

2.  Evidence associated with the claims file since the 
October 1990 decision is so significant that it must be 
considered in order to decide fairly whether the appellant is 
entitled to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The Board's October 1990 decision denying service 
connection for low back strain is final.  38 U.S.C.A. 
§§ 5104, 7103(a), 7104 (West 2001); 38 C.F.R. § 20.1100 
(2001).

2.  Evidence received since the October 1990 decision is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

VA must reopen a previously and finally disallowed claim when 
"new and material evidence" is presented or secured.  See 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. § 3.156(a).  
When a claim to reopen is presented under section 5108, VA 
must determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156 provides that new and material 
evidence is "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which . . . is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  In making this determination, the "new" evidence is 
generally presumed to be credible.  See Elkins, 12 Vet. App. 
at 215.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has noted that "the purpose behind the 
definition [of new and material evidence is] not to require 
the veteran to demonstrate that the new evidence would 
probably change the outcome of the claim; rather, it [is to] 
emphasize . . . the importance of a complete record for 
evaluation of a veteran's claim."  Hodge, 155 F.3d at 1363.

The Federal Circuit held that not every piece of new evidence 
submitted by a veteran is considered material.  Hodge, supra.  
In order to be considered new and material, the Federal 
Circuit stated that the evidence must "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2001) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Factual Background and Analysis.  The issue before the Board 
is whether the appellant has submitted new and material 
evidence to reopen his previously denied claim of entitlement 
to service connection for a low back disorder.  The Board 
last denied the appellant's claim in October 1990 on the 
basis that the record did not show the onset or aggravation 
of a chronic low back disorder during service.  At that time 
it was noted that new and material evidence had not been 
submitted since a November 1982 RO decision.  That decision 
held that there was no new and material evidence submitted 
since a November 1982 final rating action.  Evidence 
considered at the time of the October 1990 decision included 
service medical records; private medical records from August 
to November 1987 showing treatment for low back strain after 
an industrial injury in August 1987; a CT scan showing 
bulging lumbar discs; and two March 1990 lay statements 
indicating that the appellant was in good health prior to 
service.  The Board concluded that there was no evidence of 
in-service incurrence or aggravation of the appellant's back 
disorder.  It was held that evidence submitted did not 
warrant reopening of the previously denied claim, and the 
denial was continued.  The appellant did not appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) and accordingly, the 
Board's October 1990 decision is final as to the evidence 
then of record.  38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. 
§ 20.1100.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made, and third, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to decide 
fairly the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, 155 F.3d at 1359.

Pertinent evidence associated with the claims file since the 
October 1990 decision includes:  (1) the veteran's 
statements; (2) various lay statements indicating that the 
appellant was in good health prior to service; (3) Social 
Security Administration records; (4) duplicate service 
medical records; (5) treatment reports from Harris Methodist 
Hospital, dated in October 1988; (6) treatment records from 
St. Joseph Hospital, dating from March to April 1990; (7) 
treatment records from Tarrant County Hospital, dating from 
February 1982 to April 1982; (8) outpatient treatment reports 
from the Dallas VAMC, dating from September 1988 to February 
1999; (9) a transcript of a July 1997 personal hearing; and 
(10) a transcript of a December 1998 videoconference hearing.  
This evidence is new because it was not before the RO when it 
denied the veteran's earlier attempt to reopen his claim in 
October 1990.  The veteran's sworn testimony at his two 
hearings is "material" because it bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether a back disorder was incurred or aggravated in 
service.

The United States Court of Appeals for the Federal Circuit, 
in Hodge v. West, 155 F.3d 1356 (1998), pointed out that 
evidence is material if it provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  The 
veteran's additional evidentiary submissions, especially his 
sworn testimony, paint a broader picture of his disability 
picture and must be considered to render a fair decision.  
Accordingly, it is new and material, warranting a reopening 
of the claim.

ORDER

The claim for entitlement to service connection for a back 
disorder is reopened.  To this extent only, the benefit 
sought on appeal is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

